RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NOS. A-4544-16T3
                                                                 A-4545-16T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

       Plaintiff-Respondent,

v.

K.B. and M.M.,

     Defendants-Appellants,
__________________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF M.M., a minor.
__________________________________________

                Submitted September 24, 2018 – Decided October 1, 2018

                Before Judges Sabatino and Mitterhoff.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Family Part, Sussex County,
                Docket No. FG-19-0027-16.

                Joseph E. Krakora, Public Defender, attorney for
                appellant K.B. in A-4544-16 (Carol A. Weil,
                Designated Counsel, of counsel and on the briefs).
            Joseph E. Krakora, Public Defender, attorney for
            appellant M.M. in A-4545-16 (Lauren Derasmo,
            Designated Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent in A-4544-16 and A-4545-16 (Jason W.
            Rockwell, Assistant Attorney General, of counsel;
            Victoria A. Galinski, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor in A-4544-16 and A-4545-16
            (Charles M. Ouslander, Designated Counsel, on the
            brief).

PER CURIAM

      In these consolidated appeals, the mother, defendant K.B., and the father,

defendant M.M., each seek reversal of the trial court's termination of their

respective parental rights as their son, M.M.1

      The son was born in January 2015. The Division of Child Protection and

Permanency ("Division"), which was already aware of the mother's pregnancy,

was notified by the hospital that the child tested positive for several drugs at

birth. In addition, the Division had a prior history with the mother due to

concerns about her substance abuse and the physical neglect of her daughter,



1
 We use initials in this opinion to protect the parties' privacy. R. 1:38-3(d)(12).
Because the defendant father and the minor son both share the same initials
(M.M.), we shall refer to them as "father" and "son."
                                                                            A-4544-16T3
                                        2
G.B., which resulted in the removal of G.B. from the mother nine months before

the son's birth. The mother's parental rights to G.B. were terminated in 2016.

       Nine days after his birth, the son was removed by the Division and placed

with resource parents. He has lived with them ever since, and they wish to adopt

him.

       The father, who the Division ultimately identified through paternity

testing, also has a previous history with the Division. His older child is in the

custody of her maternal grandparents.

       Both parents have a prolonged history of drug abuse, incarceration,

unstable housing, and a host of other behavioral problems. The Division offered

them both many services, which were not successful, mainly due to the father's

lack of cooperation and the mother's failure to remain in contact with

caseworkers. The mother missed numerous visits, and dropped out of sight at

times. She walked out of the bonding evaluation before it was completed. The

father did cooperate with the bonding evaluation, but the expert conducting that

evaluation, Dr. Michael Singer, concluded the son's best interests are in

remaining with the resource parents. There are no suitable relative caretakers.

       Both parents failed to appear at the guardianship trial. They put on no

competing witnesses. Judge Michael C. Gaus, who presided over the trial, found


                                                                          A-4544-16T3
                                        3
the Division had proven all four prongs of the termination statute, N.J.S.A.

30:4C-15.1(a), by clear and convincing evidence.

      On appeal, the father challenges the court's findings on all four prongs of

the statute, while the mother only challenges the findings on prongs three and

four. In essence, the parents argue the trial court's findings are not supported by

the weight of the evidence and the Division and the court did not adequately

explore alternatives to adoption.     The parents also contend they were not

afforded adequate visitation and other resources. The Law Guardian has joined

with the Division in urging us to affirm the trial court's decision.

      "Review of a trial court's termination of parental rights is limited." N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 278 (2007). An appellate

court must uphold the trial court's factual findings if they are supported by

adequate, substantial, credible evidence in the record. N.J. Div. of Youth &

Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012); M.M., 189 N.J. at 279.

Moreover, credibility determinations are entitled to particular deference due to

the trial court's superior ability to evaluate the veracity of witnesses who

testified before it. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527,

552 (2014); F.M., 211 N.J. at 448; M.M., 189 N.J. at 279.




                                                                            A-4544-16T3
                                         4
      Applying this standard of review to defendants' arguments in light of the

record, we affirm the termination of their respective parental rights,

substantially for the sound reasons expressed in Judge Gaus's June 12, 2017

written opinion. The court's decision is amply supported by substantial credible

evidence in the record and does not misapply the governing law. Although we

recognize that the son is presently only three years of age, the unrefuted proofs

presented by the Division showing defendants' inability to raise him, their past

failures respecting their other children, the Division's reasonable efforts to

provide services, and the child's strong bond with his resource parents, all

heavily support the four statutory criteria.

      Affirmed.




                                                                          A-4544-16T3
                                         5